Citation Nr: 0822704	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  00-14 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
left eye vision loss,  to include macular degeneration and 
ptosis, claimed to have resulted from Department of Veterans 
Affairs medical treatment in February 1984.

2.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
bilateral hearing loss, claimed to have resulted from 
Department of Veterans Affairs medical treatment       in 
February 1984.

3.	Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
disorder characterized as loss of equilibrium, claimed to 
have resulted from Department of Veterans Affairs medical 
treatment in February 1984.

4.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hepatitis C,     claimed to have resulted from Department of 
Veterans Affairs medical treatment          in February 1984.

5.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
cirrhosis,        claimed to have resulted from Department of 
Veterans Affairs medical treatment         in February 1984.

6.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
intracranial leakage with ear drainage, claimed to have 
resulted from Department of Veterans Affairs medical 
treatment in February 1984.

7.	Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
heart disorder,               to include myocardial 
infarction, claimed to have resulted from Department of 
Veterans Affairs medical treatment in February 1984.


REPRESENTATION

Appellant represented by:	Louis M. Di Donato, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel








INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.            

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a February 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada, which denied the benefits sought on 
appeal.  

In March 2006, the veteran and his spouse testified at a 
hearing at the Reno RO over which the undersigned Veterans 
Law Judge presided. During the hearing,                 the 
veteran's attorney withdrew from consideration previous 
matters on appeal of entitlement to service connection for 
facial pain, and a petition to reopen a claim  for service 
connection for a cervical spine disorder. See 38 C.F.R. § 
20.204 (2007).

The Board issued a November 2006 decision denying claims for 
service connection for hepatitis, cirrhosis of the liver, 
intracranial leakage with ear drainage, macular degeneration, 
ptosis of the left eye and a cardiovascular disorder, based 
upon both   a direct etiological link to service and a 
claimed secondary relationship to          service-connected 
temporomandibular joint syndrome (TMJ). It was then 
determined that the record on appeal also raised pending 
claims for compensation for each of these conditions under 38 
U.S.C.A. § 1151 due to treatment at a VA facility that was 
initially provided in February 1984, as well as similar 
claims for the additional disabilities of bilateral hearing 
loss and a disorder characterized as loss of equilibrium. The 
Board remanded the claims to the RO for further development 
and consideration under the pertinent regulations (as these 
had not been set forth in any previous Statement of the Case, 
or other correspondence). While on appeal, the case was 
transferred to the RO in Buffalo, New York, which continued 
to deny the benefits sought. These matters have since been 
returned to  the Board for appellate disposition.     

The prior decision and remand, in pertinent part, also 
remanded the issue of entitlement to service connection for a 
disorder characterized by symptoms of nausea and "dry 
heaves," for issuance of a Statement of the Case, in 
response to         an existing timely and unresolved Notice 
of Disagreement with an existing RO rating decision denying 
entitlement to this benefit. See Manlincon v. West,                
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995).        The RO accordingly issued an August 
2007 Statement of the Case to the veteran.                 
The veteran has not since responded through filing a timely 
VA Form 9 or an equivalent substantive appeal, as the next 
and final stage in the appellate process. 
He and his designated attorney have not otherwise indicated 
an intent to pursue   this matter. This additional claim is 
therefore not presently on appeal. See 38 C.F.R.          §§ 
20.200, 20.202.


FINDINGS OF FACT

1.	The preponderance of the evidence is against a finding that 
the veteran's left eye vision loss, to include macular 
degeneration and ptosis, is a residual of a February 1984 
temporomandibular joint arthroplasty procedure, and 
subsequent corrective procedures in October 1984 and June 
1994.  

2.	Assuming that the veteran experiences bilateral hearing 
loss recognizable as a disability for VA purposes, the 
preponderance of the evidence is against a finding that this 
condition is a residual of VA treatment.

3.	The preponderance of the evidence is against the finding 
that any disorder characterized as loss of equilibrium is a 
residual of VA treatment. 

4.	The preponderance of the evidence is against a finding that 
the veteran's VA surgeries for treatment of TMJ caused 
hepatitis C.

5.	The preponderance of the evidence is against a finding that 
VA treatment for TMJ caused cirrhosis.

6.	There is no competent evidence that the veteran has a 
current disability manifested by intracranial leakage with 
ear drainage.


7.	The preponderance of the evidence is against a finding that 
VA treatment for TMJ caused cardiovascular disorders 
diagnosed as a history of chest pains, tachycardia, and 
coronary artery disease.


CONCLUSIONS OF LAW

1.	The criteria for compensation benefits for left eye vision 
loss, to include macular degeneration and ptosis as a result 
of VA treatment are not met. 38 U.S.C.A.               §§ 
1151, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.358 (2007).

2.	The criteria for compensation benefits for bilateral 
hearing loss as a result of        VA treatment are not met. 
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002       & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.358 (2007).

3.	The criteria for compensation benefits for a disorder 
characterized as loss of equilibrium as a result of VA 
treatment are not met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.358 
(2007).

4.	The criteria for compensation benefits for hepatitis C as a 
result of VA treatment are not met. 38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002 & Supp. 2007);  38 C.F.R. §§ 
3.102, 3.159, 3.361 (2007).

5.	The criteria for compensation benefits for cirrhosis as a 
result of VA treatment are not met. 38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.361 (2007).

6.	The criteria for compensation benefits for intracranial 
leakage with ear drainage as a result of VA treatment are not 
met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2007).

7.	The criteria for compensation benefits for a heart 
disorder, to include myocardial infarction, as a result of VA 
treatment are not met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.361 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.         §§ 5100, 5102, 5103A, 5107, 5126 (West 
2002 & Supp. 2007), was signed into law effective November 9, 
2000, and prescribed several essential requirements regarding 
VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits.       Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide. Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini 
II"). (The Board notes that a regulatory amendment effective 
for claims pending as of or filed after May 30, 2008 removed 
the requirement that VA specifically request the claimant to 
provide any evidence in his possession that pertains to the 
claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be codified 
later at 38 C.F.R. 3.159(b)(1)).  

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.
The veteran has been appropriately informed as to what 
evidence would substantiate his claims, through July 2007 
VCAA correspondence that addressed each element of notice set 
forth under the Pelegrini II decision. The letter provided a 
general explanation as to the requirements to establish 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151. The 
February 2008 Supplemental Statement of the Case provided a 
more comprehensive discussion of the corresponding legal 
criteria, taking into consideration the revisions to 
governing regulations as the prior regulation affects some of 
the claimed disabilities under section 1151, and revised 
regulation pertains to other claims on appeal based on the 
date of filing (i.e., those filed after October 1, 1997). 

The July 2007 letter also explained the joint obligation 
between VA and the veteran  to obtain evidence, including 
that VA would undertake reasonable measures to assist in 
obtaining further VA medical records, private treatment 
records, and other Federal records. See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002). Furthermore, a 
supplemental March 2006 letter provided detailed notice 
concerning both the disability rating and effective date 
elements of a pending claim for benefits, consistent with the 
holding in the Dingess/Hartman decision.  

Under the law, the relevant notice information must have been 
timely sent. The Court in Pelegrini II prescribed as the 
definition of timely notice the sequence of events whereby 
VCAA notice is provided in advance of the initial 
adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1). 

Here, the timing of the notice did not correspond with the 
above criteria, because       the VCAA notice in July 2007 
was after the February 2000 rating decision. However, the 
veteran had several months within which to respond with 
additional evidence, before issuance of an October 2007 RO 
rating decision and the February 2008 Supplemental Statement 
of the Case continuing the denial of the benefits sought. 



The provisions of the Board's November 2006 remand likewise 
placed the veteran on notice that the basis for remanding his 
claims was for readjudication under the  regulations 
governing claims under section 1151, and afforded yet further 
notice of the opportunity to submit additional evidence. 
During that time period before the February 2008 SSOC that 
readjudicated his claims, the veteran provided several 
personal statements, and additional VA outpatient records 
were obtained on his behalf. The veteran clearly has had had 
the full opportunity to participate in the adjudication of 
his claims, and he has sustained no prejudice due to any 
timing-of-notice error. See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 
2007).  

The RO has also taken appropriate action to comply with the 
duty to assist                the veteran, including 
obtaining extensive records of VA outpatient treatment and 
hospitalization, and private physicians' records. The veteran 
has been afforded several VA examinations. See McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); see Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

In support of his claims, the veteran has provided copies of 
relevant private treatment records, medical journal articles, 
and personal statements as well as statements from third-
party individuals. He and his spouse testified during a          
March 2006 Travel Board hearing before the undersigned VLJ. 
As such,                    the record as it stands includes 
sufficient competent evidence to decide the claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the veteran. 

 
In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits.


Analysis of the Claims

38 U.S.C.A. § 1151 Claims under Prior Applicable Regulation

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected. 38 U.S.C.A. § 
1151 (West 2002 & Supp. 2007); 38 C.F.R. § 3.358(a) (2007). 

The veteran's claims for entitlement to compensation under 
the provisions of            38 U.S.C.A. § 1151 for a left 
eye disorder, bilateral hearing loss, and a disorder 
manifested by loss of equilibrium were received in April 
1994. The then-applicable regulation provided that, in 
determining whether additional disability resulted from a 
disease or injury or an aggravation of any existing disease 
or injury suffered as a result of VA hospitalization, medical 
or surgical treatment, it was necessary to       show that 
additional disability was actually the result of such disease 
or injury or aggravation of an existing disease or injury and 
not merely coincidental therewith. 38 C.F.R. § 3.358(c).

For claims submitted prior to October 1, 1997, the United 
States Supreme Court found that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA. See 
Brown v. Gardner, 115 S. Ct. 552 (1994).        
            
The Supreme Court further found that the then-implementing 
regulation, 38 C.F.R. § 3.358(c)(3) (1991), was not 
consistent with the plain language of 38 U.S.C.A.        § 
1151 with respect to the regulation's inclusion of a fault or 
accident requirement. 

In December 1997, VA Office of General Counsel through 
VAOPGCPREC 40-97 (Dec. 31, 1997), 63 Fed. Reg. 31,262 (1998) 
concluded that all claims for benefits under 38 U.S.C.A. § 
1151 filed before October 1, 1997, must be adjudicated under 
the provisions of 38 U.S.C.A. § 1151 as they existed prior to 
that date. 

In this case, the claims initially under consideration were 
filed before October 1, 1997, and thus the original 
regulation applies, pursuant to which there is no requirement 
of a showing of fault on the part of VA. The current version 
of             38 C.F.R. § 3.358 is reserved for the 
retroactive application of this former version of the law. As 
the remaining matters on appeal pertain to claims filed after         
October 1, 1997, the updated provisions which implicate such 
a requirement          as set forth under 38 C.F.R. § 3.361 
will be applied to those claims.   

For purpose of evaluating these initial matters, 38 C.F.R. § 
3.358 provides that            in determining if an 
additional disability exists resulting from pertinent VA 
hospitalization, examination or other qualifying treatment, 
the following considerations will govern:  

(b)(1) The veteran's physical condition immediately 
prior to the disease or injury on which the claim for 
compensation is based will be compared with the 
subsequent physical condition resulting from the disease 
or injury,          each body part involved being 
considered separately. (i) As applied to examinations, 
the physical condition prior to the disease or injury 
will be         the condition at time of beginning the 
physical examination as a result of which the disease or 
injury was sustained. (ii) As applied to medical or 
surgical treatment, the physical condition prior to the 
disease or injury         will be the condition which 
the specific medical or surgical treatment was designed 
to relieve.

With regard to determinations of whether an additional 
disability was caused by identified treatment, the following 
considerations will govern:

(c)(1) It will be necessary to show that the additional 
disability is actually  the result of such disease or 
injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith. (2) The 
mere fact that aggravation occurred will not suffice to 
make the additional disability compensable in the 
absence of proof that it resulted from disease or injury        
or an aggravation of an existing disease or injury 
suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination.          
(3) Compensation is not payable for the necessary 
consequences of medical or surgical treatment or 
examination properly administered with the express or 
implied consent of the veteran, or, in appropriate 
cases, the veteran's representative. "Necessary 
consequences" are those which are certain to result 
from, or were intended to result from, the examination 
or medical or surgical treatment administered. 
Consequences otherwise certain or intended to result 
from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at 
the time consent was given whether that treatment would 
in fact be administered. (4) When the proximate cause of 
the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, it will bar him (or 
her) from receipt of compensation hereunder except in 
the case of incompetent veterans.

38 C.F.R. § 3.358.

A.	Left Eye Disorder

The consideration and review of the medical evidence 
pertaining to the veteran's claimed left eye vision loss, 
including manifestations of macular degeneration        and 
ptosis, has been provided in view of the applicable 
requirements set forth under 38 C.F.R. § 3.358(c). Because 
the preponderance of the competent evidence is against a 
finding that any additional disability is the consequence of 
VA treatment, the claim will be denied.

The record must show competent substantiation of an actual 
additional disability to demonstrate a valid claim for 
section 1151 benefits. Per regulation, this first element 
requires comparison of the veteran's physical capacity both 
prior to, and since the VA treatment in question. See 38 
C.F.R. § 3.358(b)(1). The relevant incident of allegedly 
faulty medical care identified in this instance, and in fact 
of significance  as to all of the claims that will be 
considered, is the veteran's February 1984 temporomandibular 
joint arthroplasty procedure at the Long Beach VA Medical 
Center (VAMC) for implantation of bone prostheses intended to 
correct his temporomandibular joint syndrome and resulting 
functioning in his jaw.                 

In August 1984 and at later time periods over the next year, 
he was evaluated at that facility for jaw discomfort, bite 
problems, and masticatory insufficiency.                  In 
October 1984 the implants necessitated replacement, and in 
June 1994 they were permanently removed. 

The veteran contends that left eye vision problems, among 
other claimed disorders, were the result of his initial jaw 
implant surgery and subsequent revisions. The manifestations 
of a left eye disorder claimed as  treatment-related include 
macular degeneration and ptosis.   

There is no existing record of a substantial level of any 
impairment to the left eye prior to the 1984 initial surgery. 
A May 1994 private neurologist's report indicates the 
veteran's complained of significant problems following TMJ 
surgery, including visual loss on the left, speech 
difficulty, and loss of hearing. However, an  examination 
revealed no significant abnormalities except for a slightly 
enlarged left pupil. 

The October 1994 report of a private ophthalmologist states 
there were complaints of decreased vision in the left eye for 
the past six months. The physician noted that veteran had 
undergone surgery for removal of a epiretinal membrane 
(macular pucker) in the left eye the previous February, and 
shortly thereafter was treated for a horseshoe retinal tear 
in his left eye with laser surgery. Past ocular history was 
negative for cataracts, glaucoma, retinal detachments or 
ocular trauma. 

At the time of evaluation, the veteran objectively 
demonstrated a ptosis in the left eye. The treating physician 
observed there was some break in the surface of the left eye 
retina. The physician further indicated that the left eye 
vision remained poor most likely related to longstanding 
macular pucker with a fractional macular detachment,  status-
post surgery. According to this treatment provider, he was 
unable to address the veteran's concerns regarding TMJ 
implants and visual problems, as he was not aware of any 
pertinent study on the subject.

These sources of medical evidence establish at minimum the 
identified disorder of left eye visual problems, and 
consistent macular degeneration and ptosis, in advance of 
considering whether there is any apparent link between these 
manifestations and the surgeries the veteran has undergone 
treat to TMJ. The onset of these illnesses were well 
subsequent to the initial surgery, and in proximity to the 
eventual 1994 removal of jaw prosthesis. Hence, they meet the 
criteria for additional disability. 

The next essential element of causation due to an incident 
must still be demonstrated, and absent the requirement of 
faulty or negligent treatment on the part of VA. 

The above-mentioned May 1994 neurologic and October 1994 
ophthalmology reports essentially determined that TMJ was 
unrelated to any visual disorder. Reviewing also the 
operative report of the veteran's 1984 jaw implantation 
procedure there is no immediate indication of relevant 
complication. A February 1984 hospitalization summary 
indicates diagnosis on admission was bilateral chronic 
temporomandibular joint dislocation with concomitant mild 
facial pain. Following discharge three days after the 
procedure, the veteran had no facial pain and good function 
of all facial muscles. When reevaluated in June 1984, the 
veteran was seen with complaints of problems eating and pain 
on the left side of the face. Notably, he then denied eye 
pain, diplopia or blurriness or glaucoma. His jaw was placed 
into an intermaxillary fixation. 

In October 1984 he was readmitted for reconstructive 
arthroplasy of the temporomandibular joint bilaterally, 
including correction of an open bite situation and placement 
of larger implants. A pathological diagnosis was stated 
beforehand of extensive foreign body reaction around foreign 
material. There were no noted complications.

In June 1994, he was evaluated at Long Beach VAMC for 
complaints of long history of TMJ join pain and dysfunction. 
Studies showed markedly thinned temporal fossae in the area 
of the implants, right greater than left, with significant 
soft tissue densities and osteolytic changes in the condyles 
bilaterally.                 

The procedure was performed of removal of the proplast 
implants with debridement of both temporomandibular joints 
under general anesthesia. An admitting diagnosis was of 
failed temporomandibular joint implants bilaterally with 
ankylosis, and open bite deformity. The veteran signed a 
medical consent form beforehand that notified him of 
potential treatment hazards. 

The procedure did not have any apparent complications. He had 
some post-operative swelling, but otherwise was discharged 
two-days later with significant improvement in both 
subjective and objective symptoms.

The reports of reevaluation and jaw implant removal from 
1994, do not substantiate any dysfunction developing 
immediately involving or apparently affecting                
the veteran's visual functioning.  

Additional opinions on the issue of causation have been 
obtained and are of record.

A November 1997 report of a private dentist and specialist in 
oral and maxillofacial surgery, states among other findings 
that the cause of loss of visual acuity in           the left 
eye was unclear in that the veteran had documented macular 
degeneration without any specific evidence for foreign body 
involvement in the process. However, it was considered 
possible that with the inflammatory and vascular changes 
involving his disease process, this was a cofactor in his 
visual changes. 

A December 1997 VA dental examination performed by a private 
treatment provider found that on a neurological evaluation 
there was ptosis of the left eyelid, which was deemed 
probably unrelated to TMJ surgery. 
    
The veteran underwent VA examination February 2006, 
indicating an assessment overall of refractive disorder, 
various types, and left eye status-post macular pucker 
retinal peel. The examiner observed that these were most 
likely not related to temporomandibular joint syndrome or its 
surgery; left eye status-post retinal tear, laser repair; 
left eye,  legally blind and upper lid ptosis, each due to 
the second and third listed preceding conditions; cataracts 
in both eyes, not related to TMJ or its surgeries; and 
dematochalasis in both eyes.  

The above findings do not indicate or generally suggest that 
the veteran's course of surgeries to alleviate his TMJ 
symptoms had any role in the development of an eye disorder. 
There is no immediate indication of visual impairment of any 
kind during the surgeries themselves, but perhaps more 
significantly, several VA and private treatment providers 
have found that signs and symptoms of left eye visual 
disturbances are wholly unattributable to an episode of VA 
medical care. 

VA examiners who conducted medical evaluations in December 
1997, and more recently in February 2006 with 
ophthalmological evaluating and testing ruled out a link 
between conditions such as ptosis, macular dysfunction, and 
visual acuity loss. The December 1997 examination in 
particular involved a detailed claims file review. See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (access of 
physician to the claims file is a key factor in evaluating 
the probative value of a medical opinion).

Significant as well is that at least two of the medical 
professionals who regularly treated the veteran, including an 
October 1994 ophthalmologist, could not find any relationship 
to surgical history as the basis for present symptomatology. 
 
Likewise considered is the statement from a treating dentist 
and oral surgery specialist in November 1997, which found his 
mandibular disease process a possible cofactor in visual 
changes. Notwithstanding, this treatment provider also 
appeared to find the etiology to be unclear. His statement is 
essentially less than a definitive statement on etiology. See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical 
professional's use of equivocal terms such as "may" or 
"may not" was too speculative to constitute a definitive 
opinion on issue of causation); Winsett v. West, 11 Vet. App. 
420, 424 (1998).

Furthermore, in deciding whether the veteran has a current 
disability due to VA treatment, it is the responsibility of 
the Board to weigh the probative evidence. Schoolman v. West, 
12 Vet. App. 307, 310-11 (1999). In so doing, the Board may 
accord more probative weight to some medical opinions over 
others. The Board is also mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another. Evans v. West, 12 Vet. App. 22, 30 (1999).

However, the preponderance of the evidence demonstrably 
weighs against finding any claimed eye disorder to have 
originated from the surgeries for TMJ.  The more conclusive 
medical opinions available find any diagnosed left eye 
pathology not to be a surgical residual, and to have other 
etiologies instead. The criterion of causation hence is not 
met, since considerations of alleged fault aside, there is no  
link between treatment and subsequent disability. 

B.	Bilateral Hearing Loss

In regard to claimed bilateral hearing loss, the 
preponderance of the evidence is against the claim and the 
appeal will be denied. 

The June 1994 report of a private physician who had seen the 
veteran for an ear, nose and throat evaluation diagnosed 
several disorders including hearing loss          in both 
ears, disequilibrium and tinnitus, which had increased over 
the past four months. There were otherwise no abnormalities 
present of the external auditory canal, tympanic membrane, or 
mastoid, and no infectious disease found in the middle ear. 
The physician observed that it would be difficult for him to 
associate the diagnosed disorders with the veteran's TMJ 
condition.

The November 1997 report of a private dentist and specialist 
in oral and maxillofacial surgery indicates that it was 
highly probable the veteran's problems of chronic jaw pain, 
bone erosion and partial hearing loss were secondary to the 
granulamatous foreign body reactive temporomandibular joint 
osteo degeneration.

The report of a November 1999 VA examination for ear disease 
states the diagnoses of very mild high frequency neural 
sensory hearing loss, bilaterally, probably noise induced; 
tinnitus, probably noise induced; and unspecified 
labyrinthine dysfunction. The examiner indicated that he 
reviewed the claims file. There was no further clarification 
as to the specific source of noise exposure. Objectively, 
there were normal mastoids, and tympanic membranes were 
clear. There were no inner or middle ear infections. 
According to the physician, the veteran had undergone several 
TMJ surgeries, and although there were some experts who 
believed that a variety of ear-related symptoms could be 
attributed to jaw joint problems, there was no way to 
substantiate such connection in this case because the 
veteran's inner ear testing was usually normal. 

The presence of current bilateral hearing loss recognizable 
as a disability for VA compensation purposes under 38 C.F.R. 
§ 3.385 will be presumed at the outset even notwithstanding 
there are not substantial audiometric testing results 
documented         as the basis to confirm the claimed 
disorder exists to this degree. 

In determining whether a hearing loss disorder is the 
consequence of VA treatment the analysis of medical opinions 
of record is warranted. This is particularly necessary again 
in the absence of definitive indication of any connection to 
either ear during the operative report of the initial 1984 
TMJ surgery and later procedures. 

While the evaluating physician from June 1994 could not 
ascertain any cause and effect relationship to the original 
surgery, the November 1997 specialist considered the process 
of bone degeneration in the temporomandibular joint to have 
been a probable cause of hearing loss amongst other 
manifestations. 



However, the November 1999 VA examiner found to the contrary, 
objectively basing this opinion upon a documented medical 
history review, and evaluation of the inner ear which was 
normal on testing, and did not suggest any causative 
pathology. Given the thoroughness of the underlying 
evaluation and claims file review, the Board finds the latter 
assessment as the more persuasive opinion. 
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
probative value of medical opinion evidence is based, amongst 
other factors, on the medical expert's personal examination 
of the veteran, knowledge and skill in analyzing the data,       
and the medical conclusion that is reached). 

The clinical findings as the basis for his conclusion are 
also consistent with those provided from the June 1994 
physician on the normal state of inner ear function. Thus, 
the preponderance of medical opinion evidence is against a 
finding that VA treatment is a cause of claimed bilateral 
hearing loss. 

C. Loss of Equilibrium

The preponderance of the evidence is against a finding that 
any reported disorder, manifested by loss of equilibrium, is 
a residual of VA treatment, and the claim for benefits under 
38 U.S.C.A. § 1151 arising out of this treatment must be 
denied.

The June 1994 report of a private physician, and ear nose and 
throat specialist, states the veteran's then-complaint of 
disequilibrium, which was reported to have increased in the 
past four months. It was also reported that he had six motor 
vehicle accidents in the past four months. 

On neurological evaluation, there was no obvious nystagmus. 
The physician's impression was that the veteran had 
disequilibrium and other hearing-related illnesses which had 
increased over the past four months. He also had increasing 
TMJ pain. An addendum stated that the veteran might have 
disequilibrium secondary to inner ear problems. The physician 
did not consider the problem to be associated with TMJ 
surgery.

An October 1997 VA neurological examination indicated a 
diagnosis in part of migraines, tics and parmyoclonus 
complex, with no specific mention of complaints or findings 
of diminished equilibrium. 

A November 1999 VA neurological examination did not indicate 
reports of the symptoms identified of loss of equilibrium. 
There was no report from the veteran then as to sensory or 
motor impairment other than an antalgic gait associated with 
back and neck problems.

The November 1999 VA examination for ear disease stated a 
diagnosis, in part,                 of unspecified 
labyrinthine dysfunction. At that time, there was no 
infection to the middle or inner ear, and no separation or 
drainage in the ear canals or middle ears. There was some 
evidence of possible vestibular disease based on reports of 
constant dizziness. However, no evidence of Meniere's disease 
was present. As indicated, however, there was no way to 
substantiate that ear-related symptoms were attributable to 
jaw joint problems. The examiner indicated his review of the 
record            in offering this assessment. 

The veteran underwent a thorough January 2006 VA general 
medical examination which does not reflect any indication of 
a symptoms of, or findings associated with loss of 
equilibrium. 

The record suggests an initial history of some loss of 
equilibrium in 1994, etiology not determined, but which 
resolved afterwards. Treatment history since           
November 1999 does not show that symptoms of such a condition 
were manifest. Generally, the symptoms described alone would 
not provide a basis for awarding compensation, absent 
evidence of a diagnosis. However, assuming the presence of 
such a disorder, the only treatment provider to address its 
etiology, the June 1994 physician, found it was unrelated to 
TMJ surgeries and rather identified recent motor vehicle 
accidents, which are clearly nonservice-related events, as 
the more likely cause.




38 U.S.C.A. § 1151 Claims under Revised Regulation

For claims filed on or after October 1, 1997, as is the case 
with the remaining claimed disabilities under consideration, 
to be awarded compensation under            38 U.S.C.A. § 
1151 the evidence must show that VA treatment (or other 
qualifying event) resulted in additional disability, and 
further, that the proximate cause of          the additional 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of the disability was an event which 
was not reasonably foreseeable. 38 U.S.C.A. § 1151 (West 2002 
& Supp. 2007);          38 C.F.R. § 3.361(a)-(d) (2007). 
VAOPGCPREC 40-97 (Dec. 31, 1997).
  
In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other relevant incident in which the claimed 
disease or injury was sustained upon which the claim is 
based, is compared to the veteran's condition after such 
treatment, examination or program has stopped. 38 C.F.R. § 
3.361(b). 
 
Provided that additional disability exists, the next 
consideration is whether the causation requirements for a 
valid claim for benefits have been met, to consist of both 
actual and proximate causation. In order to establish actual 
causation,                the evidence must show that the 
medical or surgical treatment rendered resulted in the 
veteran's additional disability. If it is shown merely that a 
claimant received medical care or treatment, and has an 
additional disability, that in and of itself would not 
demonstrate actual causation. 38 C.F.R. § 3.361(c)(1). 
 
The proximate cause of the disability claimed must be the 
event that directly caused it, as distinguished from a remote 
contributing cause. To establish that carelessness, 
negligence, lack of proper skill, error in judgment or other 
instance of fault proximately caused the additional 
disability, it must be shown that VA failed to exercise the 
degree of care expected by a reasonable treatment provider, 
or furnished the treatment at issue without informed consent. 
38 C.F.R. § 3.361(d)(1). 

Proximate cause may also be established where the additional 
disability was an event not reasonably foreseeable, based on 
what a reasonable health care provider would have foreseen. 
The event need not be completely unforeseeable or 
unimaginable, but must be one that a reasonable medical 
provider would not have considered to be an ordinary risk of 
the treatment provided. In determining whether an event was 
reasonably foreseeable, VA will consider the type of risk 
that a reasonable health care provider would have disclosed 
as part of the procedures for informed consent (in accordance 
with 38 C.F.R. § 17.32). 38 C.F.R. § 3.361(d)(2). 

In adjudicating these claims under the revised regulatory 
requirements, since the claimed conditions where part of the 
present clinical picture are nonetheless not considered 
residuals of prior VA surgery, the requirements for 
compensation pursuant to 38 U.S.C.A. § 1151 are not met. In 
regard to claimed intracranial leakage with ear dysfunction, 
in particular, there is no current disability shown. It is 
determined for these reasons that the remaining claims on 
appeal, evaluated under 38 C.F.R. § 3.361, will be denied.

The Board notes that the veteran has been awarded service 
connection for rheumatoid arthritis affecting multiple joints 
with chronic fatigue, as secondary to the already service-
connected disability of post-operative bilateral 
temporomandibular joint reconstruction surgery, with a 100 
percent disability evaluation, effective May 18, 1998.  This 
constituted an award under the general provisions for 
service-connected compensation on a secondary basis. See 38 
C.F.R. § 3.310 (2007). 

The award was premised on the fact that multiple joint pain 
and chronic fatigue were considered a result of the TMJ 
implants. It did not contemplate application of the 
provisions of 38 U.S.C.A. § 1151, however, to include for 
purposes of the present evaluation, a finding that there was 
any fault or negligence of the part of a VA treatment 
provider as the proximate cause of the rheumatoid arthritis, 
and potentially any other subsequent conditions.



A. Hepatitis C

The record confirms a current diagnosis of hepatitis C, as 
the initial prong of the analysis for purposes of benefits 
under 38 U.S.C.A. § 1151 of whether a current disability 
exists. In February 1997, the veteran underwent evaluation at 
the O'Callaghan Federal Hospital, a VA facility, for an 
admitting diagnosis of hepatomegaly. He was found during the 
course of hospitalization to have the hepatitis C virus. 

With regard to the question of causation and linkage to 
service, the pertinent evidence includes the February 1997 
hospitalization report. That report indicates the veteran's 
main complaints involved general aches and pain, especially 
of the temporomandibular joints. It was stated that it was 
difficult to explain his symptoms solely on the basis of TMJ. 
An addendum dated the next month indicated a liver biopsy 
showed active cirrhosis of the liver, most likely secondary 
to the hepatitis C virus.

Following a December 1997 evaluation by a private dentist for 
VA compensation and pension purposes, an addendum to his 
evaluation report was provided in response to an inquiry from 
the RO as to whether the bilateral TMJ implant insertion and 
subsequent removal could have caused chronic liver disease. 
This treatment provider expressed the opinion that these 
implants, and their subsequent removal, did not cause liver 
disease.  

On VA examination in January 2006, the veteran was noted to 
have as risk factors for the acquisition of hepatitis C those 
of exposure to body fluids while in Vietnam at a field 
hospital; a blood transfusion in 1984 after a motor vehicle 
accident in which the veteran had an abdominal injury, 
requiring splenectomy; and a tattoo         on the right 
forearm obtained several years previously. The initial date 
of confirmation by testing procedure that the veteran had 
hepatitis C was in 1993. The veteran reported as to the first 
stated risk factor, having had a number of episodes of          
oral surgery while in Vietnam for the TMJ, with some question 
as to whether he had exposure to blood products or body 
fluids at that time. He denied other risk factors of 
homosexuality, multiple sex partners and intravenous drug 
use. An opinion on the etiology of hepatitis C was deferred.

Through a February 2006 addendum, the examiner indicated at 
the outset that he had reviewed the claims file. He stated 
that an opinion was provided in regard to  the failed 
surgeries for TMJ and removal of implants that had 
deteriorated, following when they were recalled. He then 
provided clarification as to the relevant potential risk 
factors. In addition, to the reported blood transfusion in 
service,          the examiner stated that a post-service 
transfusion in 1984, following a motor vehicle accident, 
occurred prior to the era of checking blood supplies for 
hepatitis C. Referring to a tattoo on the right forearm, the 
exact date on which it was acquired was unknown. The claims 
file also reflected polysubstance drug abuse in the past. The 
examiner concluded that hepatitis C was deemed less likely as 
not (less than        50 percent probability) caused by his 
Vietnam service. 

The examiner observed that if polysubstance drug abuse and 
acquisition of  a tattoo occurred during service, then a 
finding that hepatitis C was as likely as not was a result of 
his military experience. However, service treatment records 
include a July 1969 service entrance examination report, 
which indicated the veteran had various tattoos. He underwent 
surgery therein for removal of what was described as self-
inflicted tattoos. From a chronological view, self-
administered tattoos would have need been applied prior to 
entry onto active military duty. There is no specific record 
or statement therein as to polysubstance abuse.   

The inference warranted is that the veteran's hepatitis C 
cannot be objectively related to service, i.e., it is the 
first statement posited by the VA examiner that must be 
accepted, as neither probable risk factor, hepatitis C or 
polysubstance abuse,       had an association with service. 
Another potential factor, the 1984 blood transfusion, also 
clearly was subsequent to service. This resolves the question 
of whether hepatitis C was incurred in service, and was the 
basis of the Board's prior denial of direct service 
connection.


A casual relationship to TMJ surgeries is also not supported. 
This is based on the VA examiner's nonconsideration of the 
surgery as even a pertinent risk factor, notwithstanding his 
knowledge of the purpose of the evaluation which included 
assessment of TMJ surgical residuals. Also, there does not 
appear any record of blood transfusion during the VA 
treatment in question as to even suggest a relevant risk of 
illness. See e.g., Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (The Board may consider and evaluate the underlying 
basis of an opinion on a medical question, and determine 
whether to accept such an opinion under the circumstances). 
The examiner further attributed hepatitis C to other causes, 
including a history of substance abuse, which it is also 
noted that under applicable regulations generally cannot 
provide a basis for compensation benefits. See 38 C.F.R. § 
3.301(d).   

Service-related or VA treatment causation is not shown. While 
the initial diagnosis is post-surgery and is an additional 
disability, the preponderance of the evidence indicates that 
the two are unrelated. 38 C.F.R. § 3.361(c). See also, 
Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993) (explaining 
that the causation prong of section 1151 is not intended to 
address disabilities that are merely coincidental with the 
receipt of VA treatment).

As causation is not shown, the remaining provision for 
proximate causation need not be further addressed, to include 
the requirement under the pertinent regulation that there 
have been some instance of faulty or negligent medical care, 
or otherwise an unforeseeable medical event.             

B. Cirrhosis

Throughout the course of evaluation and treatment for 
hepatitis C of record, several examiners and medical care 
providers noted that cirrhosis was caused by hepatitis C, a 
non-service connected disorder and not subject to 
compensation under 38 U.S.C.A. § 1151, as above. This finding 
was noted during a February 1997 period of hospitalization. 


The January 2006 VA general examination stated that a 
diagnosis of cirrhosis could not be provided based on the 
testing procedures performed at that time. Based on the 
February 1997 medical assessment and absent probative 
evidence to the contrary on etiology, or for that matter that 
cirrhosis definitively persisted as a diagnosable condition, 
the probative evidence links this condition to hepatitis C 
and no other basis. 

It follows that any additional disability as constituted by 
hepatitis C is not demonstrated to have originated from the 
existing VA treatment procedures for TMJ, and is entirely 
associated with non-service-connected hepatitis C. The 
requirement of actual causation hence is not met.

C. Intracranial Leakage with Ear Drainage

In November 1999, the veteran underwent an examination for VA 
compensation and pension purposes conducted by a private 
neurologist, who on physical examination determined there was 
no evidence of brain disease or injury, spinal cord disease 
or injury, or sensory or motor impairment other than an 
antalgic gait. There was no specific impairment of motor or 
sensor function except for specific cranial nerves. A 
diagnosis was presented of back and leg pain, etiology 
indeterminate. 

The examiner commented further that while the veteran 
complained of ear drainage and intracranial leakage, careful 
examination of the ears disclosed no fluid from the ears and 
no evidence of any kind of intracranial leakage.

The examination for ear disease, also that month, was absent 
any objective indication of active ear disease, infections to 
the middle or inner ear, or separation or drainage present in 
the ear canals or middle ear.

There is no pertinent diagnosis of a disorder constituting 
intracranial leakage, or symptoms indicating the same. The 
November 1999 VA examiner also clearly ruled out any 
intracranial leakage, or outward fluid discharge from the 
ears. 

A qualifying additional disability for purposes of the 
present claim under                38 U.S.C.A. § 1151 as a 
result is not established. Without evidence of such a 
disability, the comprehensive requirements of that statute 
cannot be met, and the appeal is denied. 

D. Heart Disorder

During a November 1999 VA cardiac examination, the veteran 
reported chest pains over the previous several months, and 
occasional palpitations in the past. Review of the claims 
file failed to reveal evidence of hospitalization for a 
myocardial infarction several years previously as the veteran 
claims, as EKG studies dating back to 1995 were normal. A 
cardiolite scan in April 1998 was within normal limits, 
showing no evidence for a previous myocardial infarction or 
ischemia, and with a normal left ventricular ejection 
fraction. The diagnosis was atypical chest pain of uncertain 
etiology; and a history of palpitations possibly secondary to 
sinus tachycardia or supraventricuar arrhythmia. 

On a January 2006 VA cardiovascular examination, the examiner 
noted review of the claims file, stating there was a history 
of recurrent and atypical chest pains beginning in November 
1999, and a history of most likely sinus tachycardia. The 
findings were otherwise unremarkable and there was no history 
of any additional systemic disease pertinent to 
cardiovascular evaluation.                     

The examiner diagnosed atypical chest pains, normal 
Persantine stress test in 1998, abnormal cardiolite stress 
test in 2005, without clinical history to suggest cardiac 
decompensation or significant cardiac arrhythmias; and mild 
mitral insufficiency         on auscultation. A then-recent 
cardiolite stress test was unremarkable, suggestive of a 
small inferior wall perfusion defect. The examiner could not 
rule out with certainty underlying coronary artery disease, 
but observed that it was more likely than not that the 
veteran did not have this based upon testing. The veteran's 
mitral insufficiency was considered clinically insignificant. 


Additionally, the VA physician who completed a general 
medical examination indicated in his February 2006 addendum 
that there was evidence of coronary artery disease based on 
an abnormal myocardial perfusion study in June 2005, and 
December 2005 VA outpatient evaluation. As to the issue 
presented by this appeal, he concluded that heart disease in 
all probability was not caused by the TMJ surgeries with 
failed implants. Instead, the veteran had significant risk 
factors for heart disease outside of military service, and 
problems with the TMJ area. 

The above findings establish cardiovascular conditions of 
recurrent chest pain and tachycardia, and by diagnosis in 
February 2006 by the general medical examiner, evidence of 
coronary artery disease. The requirement of an additional 
disability under 38 U.S.C.A. § 1151 is satisfied. A diagnosis 
of a myocardial infarction is not of record.                    

The February 2006 VA examiner found that coronary artery 
disease is unrelated to the inpatient treatment for TMJ, 
based on its origin only being one year preceding the 
examination. It has also been considered whether there exists 
any indication that a history of chest pains, or tachycardia, 
if comprising any diagnosable condition, are related to the 
surgeries, and this similarly is not shown. The November 1999 
examiner indicated that the etiology of these symptoms was 
uncertain. 

In these circumstances, for the Board to find that VA 
treatment caused a subsequent cardiovascular disorder would 
be based on speculation, and the law provides that a grant of 
benefits may not be based on resort to speculation or remote 
possibility. 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993). See also Warren v. Brown, 6 Vet. App. 4 (1993); Sklar 
v. Brown, 5 Vet. App. 104 (1993) (Same general proposition as 
to statements from physicians). 

Conclusion

For the reasons specified above, the criteria for receipt of 
compensation under           38 U.S.C.A. § 1151 due to the 
veteran's surgery for TMJ in February 1984, and removal of 
jaw implants, have not been met, and with reference to the 
applicable implementing regulation pertaining to the benefit 
sought (as either excluding or directly stating a fault 
requirement), based on date of filing of claim.

While the veteran has provided several articles from medical 
journals pertaining to the general result of TMJ surgeries, 
and various problems that may arise from these procedures, 
these articles provide generic information as to a common 
observed medical occurrence, but do not indicate what 
transpired in this case. See Wallin v. West, 11 Vet. App. 
509, 514 (1998) (treatise evidence must discuss generic 
relationships with a degree of certainty such that under the 
facts of the specific case there is at least a plausible 
causality based on objective facts rather than on 
unsubstantiated lay opinion). See also Timberlake v. Gober, 
14 Vet. App. 122, 130 (2000), citing Hensley v. West, 212 
F.3d 1255, 1265 (Fed. Cir. 2000)). 

The specific basis upon which the instant claims for 
compensation under                 38 U.S.C.A. § 1151 cannot 
be granted consists of in those instances where additional 
disability exists (all but one in this case), the fact that 
competent medical evidence outrules TMJ treatment as the 
cause, and points to other etiologies. Also, the public 
health advisory as mentioned above clearly postdated the 
original surgery. While there was a gap of a few years 
between its issuance and the 1994 removal of the veteran's 
jaw implants, there is no indication of any delay in 
conducting the removal surgery, nor does it suggest that the 
TMJ treatment course had a role in the development of the 
disabilities claimed. 

The Board has also considered the veteran's continuing 
assertions that his current disabilities are residuals of the 
TMJ surgeries, however, as he is not shown to be other than a 
layperson without the requisite medical background and 
expertise, his own opinions on this subject cannot be deemed 
probative absent consistent medical evidence. See Layno v. 
Brown,  6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Accordingly, the claims for entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of VA treatment involving 
left eye visual loss, bilateral hearing loss, loss of 
equilibrium, hepatitis C, cirrhosis, intracranial leakage 
with ear drainage and a heart disorder are denied. As the 
preponderance of the evidence in this regard is unfavorable, 
the benefit-of-the-doubt doctrine does not apply. 38 C.F.R. § 
3.102;  38 U.S.C.A. § 5107(b). See also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for left eye vision 
loss, to include macular degeneration and ptosis, is denied.

Compensation under 38 U.S.C.A. § 1151 for bilateral hearing 
loss is denied.

Compensation under 38 U.S.C.A. § 1151 for a disorder 
characterized as loss of equilibrium is denied.

Compensation under 38 U.S.C.A. § 1151 for hepatitis C is 
denied.

Compensation under 38 U.S.C.A. § 1151 for cirrhosis is 
denied.

Compensation under 38 U.S.C.A. § 1151 for intracranial 
leakage with ear drainage is denied.

Compensation under 38 U.S.C.A. § 1151 for a heart disorder, 
to include myocardial infarction, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


